DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 02/26/2020. 
The status of the Claims is as follows:
Claims 12-16 have been withdrawn; 
Claims 3 and 17-20 have been cancelled;
Claim 1 has been amended;
Claims 1, 2, 4-11, 21 and 22 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369)

Regarding Claim 1 Tamagni teaches an apparatus for forming a stream of individual packets, comprising: 
a folder (annotated Fig. 2) configured to form a tubular web structure (Fig. 1) from a continuous ribbon of web (3, 4); 
a feeder (5) configured to feed the formed tubular web structure along a path to a nip; 
a first rotor (6 right) including a first sealing jaw and a knife (Col 1 lines 60-70) adjacent the first sealing jaw; 
a second rotor (6 left) including a second sealing jaw and an anvil (Col 1 lines 60-70) adjacent the second sealing jaw; 
the first and second rotors (6 left and right)  mutually arranged such that upon rotation of the first and second rotors: 
the first and second sealing jaws (Col 1 lines 60-70) rotate into opposing relation at the nip so as to seal a transverse portion of the tubular web structure (3, 4); 
the knife and the anvil (Col 1 lines 60-70) rotate into an opposing relation at the nip to sever the transversely sealed portion so as to form a severed, completed packet beyond the nip (Col 1 lines 60-70); and 
an open ended packet catcher (8, 9, 30) adjacent the first and second rotors (6 left and right) and configured to catch the severed, completed packets (7) beyond the nip, (Col 1 lines 60-70) 

However Tamagni does not expressly teach the packet catcher includes a front wall, a back wall, side walls and a stripper, the stripper including upper edges of the front wall, the back wall and the side walls, the stripper configured to strip severed, completed packets from the anvil, the knife, or the first and second sealing jaws if stuck thereto. 

Stroop teaches an apparatus for forming a stream of individual packets that includes 
an open ended packet catcher (A, B, C, D) adjacent the first and second rotors (18a left and right) and configured to catch the severed, completed packets (25) beyond the nip (annotated Fig. 1) whereby a stream of packets is established, the packet catcher (A, B, C, D) including a stripper (50) disposed in a proximal location to the knife (35)
and further teaches the packet catcher (A, B, C, D) includes a front wall, a back wall, side walls (annotated Fig. 2) and a stripper (50), the stripper (50) including upper edges of the front wall, the back wall and the side walls (annotated Fig. 2) separating and sorting completed packages into a plurality of receptacles (32) as the knife (35) cuts in a proximal relation to the stripper (50) preparing the completed packages for cartoning using a simplified arrangement for the purposes of improving the efficiency of the apparatus. (Col 1 lines 18-23)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the packet catcher and endless conveyor of Tamagni with the packet catcher 

Where the teachings of Stroop place the knife (35) in proximity of the stripper (50) to ensure that the packages enter the packet catcher (A, B, C, D) (Col 3 lines 15-23). Thus one of ordinary skill in the art would understand that to incorporate the catcher (A, B, C, D) and stripper (50) of Stroop in the invention of Tamagni to arrange the knife and the anvil (Col 1 lines 60-70) rotating into a proximal relation to the stripper (50) of Stroop. 

While Tamangi in view of Stroop does not expressly teach the functional recitation of the stripper configured to strip severed, completed packets from the knife if stuck thereto the structural components taught by Tamangi in view of Stroop shows the diverter (50) located on the upper edge of the packet catcher (A, B, C, D) proximal to the knife (35). Therefore the Examiner has determined the stripper (50) of Tamagni in view of Stroop has the capability of performing the recited functional limitations. 

    PNG
    media_image1.png
    925
    776
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    817
    531
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    688
    581
    media_image3.png
    Greyscale


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369) as applied to Claim 1 above and further in view of Kammler et al. (US 4750313 A; Kammler)

Regarding Claim 2 the modified invention of Tamagni in view of Stroop teaches the invention as described above. Tamagni further teaches an anvil, knife and sealing jaws (Col 1 lines 60-70). However Tamagni in view of Stroop does not expressly teach a controller configured to control rotation of the first and second rotors such that the first and second sealing jaws, the anvil and the knife are rotated at a constant speed, including rotation through the nip; wherein at the knife, the anvil, or both the knife and the anvil are spring loaded and at least one of the first and second sealing jaws are spring loaded and wherein the knife, the anvil and the first and second sealing jaws are constructed from a hardened metal. 

Kammler teaches a controller configured to control rotation of the first and second rotors such that the first and second sealing jaws, the anvil and the knife are rotated at a constant speed (Col 8 lines 51-55), including rotation through the nip wherein at the knife, is spring loaded and at least one of the first and second sealing jaws are spring loaded (Col 8 lines 38-50) and 
wherein the knife, from a hardened metal (Col 8 lines 20-25), for the purposes of achieving high performance. (Col 3 lines 5-15, 28-35)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing jaw, knife, anvil arrangement of Tamagni in view of Stroop to include rotation of the knife, anvil and sealing jaws at a constant speed and a spring loaded knife as taught by Kammler since Col 3 lines 5-15, 28-35 of Kammler suggests that such a modification provides faster sealing for the purposes of achieving high performance. 

Claim 11 the modified invention of Tamagni in view of Stroop and Kammler teaches the invention as described above. Tamagni in view of Stroop does not expressly teach further comprising a cooling system arranged to cool at least one of the first and second rotors.
Kammler teaches further comprising a cooling system configured to cool at least one of the first and second rotors. (Col 7 lines 25-48; Col 8 lines 12-15) for the purposes of achieving high performance. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sealing jaw, knife, anvil arrangement of Tamagni in view of Stroop to include a cooling system as taught by Kammler since Col 3 lines 5-15, 28-35 of Kammler suggests that such a modification provides faster sealing for the purposes of achieving high performance.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369) as applied to Claim 1 above and further in view of Dugge (US 4036408)

Regarding Claim 4 the modified invention of Tamagni in view of Stroop teaches the invention as described above. Tamagni in view of Stroop teaches a packet catcher (A, B, C, D) 

However Tamagni in view of Stroop does not expressly teach a gas discharge arrangement configured to discharge a stream of gas downwardly into the packet catcher, such that the packet catcher is cleared of completed packets through an open end of the catcher below the nip. 

Dugge teaches a catcher (12) that includes a gas discharge arrangement (10, 108) configured to discharge a stream of gas downwardly to clear an open end of the catcher (12) for the purposes of maintaining a continuous flow through the catcher (12) where both Tamagni in view of Stroop 

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the packet catcher of Tamagni in view of Stroop to include a gas discharge arrangement since Col 2 lines 26-42 suggests that such a modification provides clearance in the catcher for the purposes of maintaining a continuous flow through the catcher. 

Regarding Claim 5 the modified invention of Tamagni in view of Stroop and Dugge teach the invention as described above. Tamagni in view of Stroop further teaches wherein the side wall has an arcuate upper wall portion configured to reduce escape of the completed packet. (Figs 3)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the packet catcher and endless conveyor of Tamangi with the packet catcher and receptacles of Stroop since Col 1 lines 18-23 suggests that such a modification provides a separating and sorting of completed packages into a plurality of receptacles for the purposes of preparing the completed packages for cartoning. 

While Tamangi in view of Stroop does not expressly teach the functional recitation configured to reduce escape of the completed packet the structural components taught by Tamangi in view of Stroop specifically the arcuate side walls (Fig. 3) located on the packet catcher (A, B, C, D). Therefore the Examiner has determined the packet catcher (A, B, C, D) of Tamagni in view of Stroop has the capability of performing the recited functional limitations.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369) as applied to Claim 1 above and further in view of Evans et al. (US 20140048170; Evans) 

Regarding Claim 6 the modified invention of Tamagni in view of Stroop teaches the invention as described above. Tamagni further teaches a material feeder (1) configured to feed through the feed tube (2) a charge of flowable material (Col 1 line 60-63) into the partially closed packet structure (Col 1 lines 60-70); 

However, Tamagni does not expressly teach a pivotable sample funnel configured to receive the stream of completed packets and move from a first position and a second position, when at the first position the sampling funnel configured to direct the stream of completed packets in a first direction toward a packet receiving location for a container and when at the second position the sampling funnel configured to divert the stream of completed packets in a second direction away from the packet receiving location; and a gated transfer funnel configured to receive the stream of completed packets, the gated transfer funnel including a hold-back gate configured to retain members of the stream of completed packets within the gated transfer funnel upon closure of the gate when a container is positioned other than at the packet receiving location.

Evans teaches an apparatus for forming a stream of individual packets. (Fig. 2) Evans further teaches a pivotable sample funnel (55) configured to receive the stream of completed packets (P) and move from a first position and a second position, when at the first position the sampling funnel (55) configured to direct the stream of completed packets (P) in a first direction toward a packet receiving location for a container (25) and when at the second position the sampling funnel (55) configured to divert the stream of completed packets (P) in a second direction away from the packet receiving location; (par 41) and a gated transfer funnel (65) configured to receive the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the conveyors 10 and 40 of Tamagni to include a pivotal sample funnel and gated transfer funnel taught by Evans since par 41-42 of Evans suggests that such a modification selectively permits or prevents the passage of packets into a container for the purposes of controlling the filling of containers.

Regarding Claim 7 the modified invention of Tamagni in view of Stroop and Evans teaches the invention as described above. Tamagni in view of Stroop does not expressly teach a counter configured to count packets passing by a location along a path to the packet receiving location; 
a controller configured to controllably operate at least one of the sampling funnel and the hold-back gate of the gated transfer funnel to control delivery of completed packets to a container at the packet receiving location in accordance with a desired number of packets, the apparatus thereafter controllably moving the container from the packet receiving location to a second location and tamping the delivered completed packets at the second container location; and 
a weight check configured to weigh the container at a third container location beyond the second location, and the controller configured to adjust the feeding of the flowable material from a feed system responsively to output of the weight check so as to maintain consistency of the feeding.

Evans teaches a counter (60) configured to count packets (P) passing by a location along a path to the packet receiving location; 

a weight check operative (par 62) upon the container at a third container location (400) beyond the second location, and the controller (C) configured to adjust the feeding of the flowable material from a feed system responsively to output of the weight check so as to maintain consistency of the feeding (par 33, 51, 62, 68) providing precise weights for the packets for the purposes of quality control. 

Therefore it would have been obvious to one of ordinary skill in the at the time the application was filed to modify the apparatus for forming a stream of individual packets taught by Tamagni in view of Stroop to include a controller, tamping location and a weight check operative as taught by Evans since par 6 of Evans suggests that such a modification provides precise weights for the packets for the purposes of quality control.

Regarding Claim 8 the modified invention of Tamagni in view of Stroop and Evans teaches the invention as described above. Tamagni in view of Stroop does not expressly teach a system comprising an array of packet producing lanes, each lane comprising the apparatus, the system further comprising: 
a conveyor configured to repetitively move sets of containers to a corresponding set of the packet receiving locations at the lanes whereupon the lanes deliver a counted stream of completed packets to each container of the container set simultaneously, and thereafter the conveyor configured to move the set of containers from the set of the packet receiving locations to a 

Evans teaches a system comprising (10) an array of packet producing lanes (L1-L10), each lane (L1-L10) comprising the apparatus (par 35), the system further comprising: 
a conveyor (15) configured to repetitively move sets of containers (20) to a corresponding set of the packet receiving locations at the lanes (L1-L10) whereupon the lanes deliver a counted stream of completed packets (P) to each container (20) of the container set simultaneously, and thereafter the conveyor (15) configured to move the set of containers from the set of the packet receiving locations to a corresponding set of the second container locations whereupon the delivered completed packets of the container set are simultaneously tamped (par 35-36) providing batch processing of the containers for the purposes of high output. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Tamagni in view of Stroop to include a conveyor arrangement taught by Evans since par 35-36 of Evans suggests that such a modification provides batch processing of the containers for the purposes of high output. 

Claims 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369) as applied to Claim 1 above and further in view of ARAI et al. (US 20170129633; ARAI) 

Regarding Claim 9 the modified invention of Tamagni in view of Stroop teaches the invention as described above. Tamagni in view of Stroop does not expressly teach wherein the folder is configured to superimpose longitudinal edge portions of the web to form a radially outwardly directed fin, the apparatus further comprising: 

	a flexible connection configured to maintain a nominal face to face relation between an outer annulus of the first fin sealing roller and an outer annulus of the second fin sealing roller, the flexible connection between the outer annulus of the second fin sealing roller and a hub component of the second fin sealing roller. 

Arai teaches an apparatus for forming a stream of individual packets (Fig. 1) and further teaches wherein the folder (1) is configured to superimpose longitudinal edge portions of the web to form a radially outwardly directed fin (par 27), the apparatus further comprising: 
a fin sealer (12) configured to seal the radially outwardly directed fin by directing the fin through a nip between first and second fin sealing rollers (12) while communicating heat to the fin through at least one of the fin sealing rollers, the fin sealer (12) including
	a flexible connection (Fig. 3) configured to maintain a nominal face to face relation between an outer annulus of the first fin sealing roller (12) and an outer annulus of the second fin sealing roller (12), the flexible connection (Fig. 3) between the outer annulus of the second fin sealing roller (12) and a hub component (15, 19a-i) of the second fin sealing roller (12).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the fin sealer (5) of Tamagni in view of Stroop with the fin sealer (12) of Arai since par 9-12 of Arai suggests that such a modification provides a flexible connection between sealing rollers for the purposes of fine adjustment in high speed packaging. 

Claim 10 the modified invention of Tamagni in view of Stroop and Arai teaches the invention as described above. Tamagni in view of Stroop does not expressly teach wherein the flexible connection comprises: 
a floating roller and 
a flexible drive pin connection between the floating roller and the hub component; 

Arai teaches wherein the flexible connection comprises: a floating roller (19i) and a flexible drive pin connection (19h) between the floating roller (19i) and the hub component (15, 19a-i); 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the fin sealer (5) of Tamagni in view of Stroop with the fin sealer (12) of Arai since par 9-12 of Arai suggests that such a modification provides a flexible connection between sealing rollers for the purposes of fine adjustment in high speed packaging. 

Regarding Claim 21 the modified invention of Tamagni in view of Stroop and Arai teaches the invention as described above. Tamagni in view of Stroop does not expressly teach wherein the flexible connection comprises: 
a floating roller and 
a resilient metallic disc between the hub component and the outer annulus of the second fin sealing roller. 

Arai teaches wherein the flexible connection comprises: 
a floating roller (19i) and 
a resilient metallic disc (13) operatively disposed between the hub component (15, 19a-i) and the
outer annulus of the second fin sealing roller (12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagni (US 3641737) in view of Stroop (US 3237369) as applied to Claim 1 above and further in view of ARAI et al. (US 20170129633; ARAI) and Safranski et al. (US 4018029; Safranski)

Regarding Claim 22 the modified invention of Tamagni in view of Stroop and Arai teaches the invention as described above. Tamagni in view of Stroop does not expressly teach wherein the flexible connection comprises: 
a floating roller and 
a body of elastic material operatively disposed between the hub component and the outer annulus of the second fin sealing roller.

Arai teaches a flexible connection (Fig. 3) configured to maintain a nominal face to face relation between an outer annulus of the first fin sealing roller (12) and an outer annulus of the second fin sealing roller (12), the flexible connection (Fig. 3) between the outer annulus of the second fin sealing roller (12) and a hub component (15, 19a-i) of the second fin sealing roller (12) and wherein the flexible connection a floating roller (19i) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application
was filed to modify the fin sealer (5) of Tamagni in view of Stroop with the fin sealer (12) of Arai since par 9 -12 of Arai suggests that such a modification provides a flexible connection between sealing rollers for the purposes of fine adjustment in high speed packaging.



Safranski teaches a sealer (17)  that includes a flexible connection (Fig. 5) and further teaches a body of elastic material (38) disposed between a hub component (23) and an outer surface of a second sealer (37) providing a buffer for the first sealer for the purposes of improving the efficacy of the apparatus. (Col 4 lines 25-42)

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the fin sealer as taught by Tamagni in view of Stroop and Arai with the elastic material as taught by Safranski since Col 4 lines 25-42 of Safranski suggests that such a modification would provide a buffer for the first sealer for the purposes of improving the efficacy of the apparatus. 

Response to Arguments
 Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive. 

Applicant’s Argument: Stroop fails to disclose the claimed upper edges of the front wall, the back wall, and the side walls, the stripper configured to strip severed, completed packets from the anvil, the knife or the first and second sealing jaws if stuck thereto as the anvil, the knife, or the first and second sealing jaws rotate into a proximal relation to the stripper. 

Examiner’s Response: In response to applicant's argument that the stripper is configured to strip severed, completed packets from the anvil, the knife or the first and second sealing jaws if 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731